Title: To John Adams from James McHenry, 24 August 1799
From: McHenry, James
To: Adams, John



Sir
War Department 24 Augt. 1799.

The fever threatening this City with similar ravages to what took place in the years 1793, 1797 & 1798 has induced to the measure of removing the offices to Trenton where I expect to be on Monday next. Altho’ the personal inconveniences attending upon this removal are very great, I lament it yet more on a public account.
With the greatest respect, I / have the honour to be, Sir, / Your most ob St.

James McHenry